Exhibit 10-11

 

LOGO [g155158imgex10_11.jpg]     Branch Banking & Trust Co.

 

    1300 Babcock Street     Melbourne, FL 32901

2/22/2011

Southeast Power Corporation

Pineapple House of Brevard, Inc.

Bayswater Development Corporation

Ladies and Gentlemen:

At your request, Branch Banking and Trust Company (“Bank”) has agreed to release
Oak Park of Brevard, Inc., as a guarantor of payment of the loan(s) of The
Goldfield Corporation (“Borrower”), under its Guaranty Agreement dated
August 26, 2005 and March 14, 2006, subject to and with your full agreement that
you, as the remaining guarantors of payment of the loan(s) of the Borrower,
shall continue to be unconditionally liable for payment of such loans pursuant
to the Guaranty Agreements executed by each of you.

Upon your acceptance and execution of this letter agreement, each of you, as
guarantors, hereby agrees to the Bank’s release of Oak Park of Brevard, Inc.
under its Guaranty Agreement, and hereby ratifies and affirms your respective
Guaranty Agreements and your liability thereunder. Each of you hereby releases
the Bank from any claim, demand, obligation, expense, or liability, whatsoever
which may arise as a result of the Bank’s release.

Please indicate your acceptance of the terms of this letter agreement by signing
below in the spaces provided and return a signed copy to me at the address
above.

Sincerely,

 

BRANCH BANKING AND TRUST COMPANY

/s/ BARRY FORBES

 

By:   Barry Forbes Title:   Senior Vice President Phone:   321-723-XXXX

Read and Accepted:

 

Southeast Power Corporation         By:  

/s/ STEPHEN R. WHERRY

    Date:  

2/22/11

    Stephen R. Wherry, Treasurer         Pineapple House of Brevard, Inc.      
  By:  

/s/ STEPHEN R. WHERRY

    Date:  

2/22/11

    Stephen R. Wherry, Vice President         Bayswater Development Corporation
        By:  

/s/ STEPHEN R. WHERRY

    Date:  

2/22/11

    Stephen R. Wherry, Treasurer        